Citation Nr: 1138540	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-31 314	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas



THE ISSUE

Entitlement to service connection for compensation purposes for loss of teeth due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



REMAND

The Veteran served on active duty from November 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Wichita, Kansas RO.

The Veteran contends that he began to lose his teeth not long after he left military service because of the ionizing radiation to which he was exposed during service.

Although service connection for compensation purposes may not be granted for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, see 38 C.F.R. § 3.381(a) (2011), service-connected compensation may be awarded for loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150 (2011).  The ratings for such disability apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  Id.  

In the Veteran's case, the record is not clear as to what caused the loss of his teeth.  Nevertheless, he has submitted a statement from M. S. Newth, D.O., to the effect that there is a possible link between the Veteran's loss of teeth and disease caused by ionizing radiation in service.  In order to explore this possibility, further evidentiary development is required.  (The Board also notes that the agency of original jurisdiction (AOJ) has not considered and acted on the statement by Dr Newth and other evidence submitted by the Veteran, including a statement by his son and an article from the University of Texas MD Anderson Cancer Center, even though the latter was submitted to the RO before the RO certified the appeal and transferred the case to the Board.)  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain diseases specific to "radiation-exposed veterans" may be presumed to have been incurred during service.  38 C.F.R. § 3.309(d) (2011).  Also, a separate procedural framework for development of claims based on exposure to ionizing radiation is set forth in  38 C.F.R. § 3.311 (2011).  

A "radiation-exposed veteran" is one who, while serving on active duty, or on reserve duty during active duty for training or inactive duty training, participated in a "radiation-risk activity."  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan during a certain period in 1945 and 1946, internment as a prisoner of war in Japan during a certain period in 1945 and 1946, serving on duty on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee if monitored for exposure or working in a job that is typically monitored for radiation exposure, service on Amchitka Island, Alaska if exposed in performance of duties related to underground nuclear tests, or service in a capacity which, if performed as an employee of the Department of Energy would qualify for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  38 C.F.R. § 3.309.

With respect to the presumption and procedural development regulations, a veteran must first show that a certain disease has become manifest.  Diseases specific to "radiation-exposed veterans" are the following:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2) (2011).  

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include the following:  all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2) (2011).  

The Veteran has not claimed to have one of the presumptive diseases listed in 38 C.F.R. § 3.309 for radiation-exposed veterans or one of the radiogenic diseases listed in 38 C.F.R. § 3.311.  Nevertheless, the provisions of 38 C.F.R. § 3.311(b)(4) require that VA consider a claim under the procedural framework of 38 C.F.R. § 3.311 if the claimant has cited to or submitted competent evidence that the claimed condition is a radiogenic disease.  As noted above, Dr. Newth has identified loss of teeth as a long-term effect of exposure to ionizing radiation.  

The Veteran's service records include examination reports dated in January, April, and May 1961 that show he was considered qualified for work involving ionizing radiation exposure.  Presumably, these examinations were conducted because of the Veteran's specific assignment to such duties.  Because of such duties and the statement by Dr. Newth that identifies loss of teeth as a result of radiation exposure, further evidentiary development in accordance with 38 C.F.R. § 3.311 is required.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Provide the Veteran opportunity to submit any additional evidence pertinent to the issue on appeal.  Request any additional records identified by the Veteran, obtaining authorization from the Veteran as necessary.

2.  Request any available records or information concerning the Veteran's exposure to radiation from the appropriate agency (i.e., Defense Threat Reduction Agency).  Also, search for any service department personnel records that might provide additional information regarding the nature of the Veteran's duties during military service.

3.  Schedule the Veteran for VA examination with an examiner who is qualified to address disease processes affecting teeth.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the Veteran.  (All appropriate tests and studies should be performed and all clinical findings should be reported in detail.) 

The examiner should determine the underlying cause of the Veteran's loss of teeth.  The specific disease process considered to be the cause should be described.  The examiner must provide a complete rationale for the conclusion reached, to include, as appropriate, citation to specific evidence of record and/or medical authority. 

If the examiner determines that he/she cannot provide an opinion as to the nature of the disease that caused the Veteran's loss of teeth without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion as to the nature of the disease that led to the loss of teeth.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  (The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim. See 38 C.F.R. § 3.655 (2011).)

4.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records/information concerning radiation exposure, including any service records, his statements regarding radiation exposure, and any other information obtained from the above information request, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information. 

5.  Thereafter, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).  Information obtained from the examination requested in paragraph 3 above regarding the disease specifically experienced by the Veteran should also be made available.

6.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case that addresses all evidence received since issuance of the 2007 statement of the case, and afford him an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

